Citation Nr: 0321813	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-04 754 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to April 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico. 


FINDINGS OF FACT

1.  In an August 1981 decision, the Board denied the 
veteran's petition to reopen the claim of service connection 
for a psychiatric disorder.

2.  Since the August 1981 Board decision, the additional 
evidence received bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The August 1981 Board decision is final.  38 U.S.C.A. § 
7104(a) (West 2002).

2.  New and material evidence has been submitted since the 
August 1981 Board decision and the claim is reopened.  38 
U.S.C.A. § § 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable disposition of the matter before 
the Board, further discussion of compliance with VCAA for the 
purpose of this decision is not warranted.

Evidence of Record Previously Considered  

In order to determine whether the additional evidence is new 
and material, a summary of the evidence previously considered 
and of record at the time of the August 1981 Board decision 
follows.  

The service medical records disclose that the veteran was 
diagnosed with a schizoid personality disorder.  The veteran 
was subsequently discharged from the service because of 
unsuitability due to character and behavior disorders.  

After service, in an unappealed October 1960 rating decision, 
the RO denied the veteran's original claim of service 
connection for a psychiatric disorder, considering the 
service medical records, on grounds that a personality 
disorder was not a disease or injury within the meaning of 
the applicable law. 

In unappealed rating decisions in 1963, 1968, and 1978, the 
RO denied the veteran's petitions to reopen the claim of 
service connection for a psychiatric disorder.  The 
additional evidence consisted of reports of VA examinations 
and a hospital summary with diagnoses of schizophrenia in 
1965, 1968, and 1977.  There was also a 1970 report of a 
private physician, who diagnosed the veteran with 
schizophrenia. 

On appeal of an October 1979 rating decision, denying the 
veteran's petition to reopen the claim of service connection 
for a psychiatric disorder, the Board, in its August 1981 
decision, considered the additional evidence including the 
statement of a private psychiatrist, who expressed the 
opinion that the veteran's schizophrenia started in service 
that was misdiagnosed as a schizoid personality disorder. The 
Board held that new and material evidence had not been 
submitted to reopen the claim.  The August 1981 Board 
decision is final.  38 U.S.C.A. § 7104(a).  

Current Claim to Reopen

In 1999, the veteran petitioned the RO to reopen the claim.  
In an August 1999 rating decision, the RO determined that the 
additional evidence, consisting of a May 1999 report from a 
private psychiatrist, was not new and material evidence.  The 
veteran then perfected an appeal of the rating decision that 
is now before the Board on appellate review. 

To reopen the claim, new and material evidence must be 
presented or secured. 38 U.S.C.A. § § 5108, 7104(b).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's file since the 
August 1981 Board decision consists of a May 1999 private 
medical report from RCG, M.D., psychiatrist, who expressed 
the opinion that the veteran's chronic schizophrenia is 
related to the veteran's stay in the Army.

The other item added to the record is a September 2002 report 
of a VA psychiatric examination.  The examiner diagnosed 
depressive disorder and a schizoid personality disorder.  The 
examiner commented that the diagnosis of RCG, M.D., was based 
on the same symptomatology that was described in the hospital 
summary in service. 
Analysis 

The Board finds that the opinion of RCG, M.D., that the 
veteran's schizophrenia is related to service along with the 
statement of the VA examiner that the psychiatrist's 
diagnosis was based on the same symptomatology that was 
described in the hospital summary in service is new and 
material evidence.  It is new and material because it bears 
directly and substantially upon the question of whether the 
veteran's current psychiatric disorder is related to service.  
While the evidence is similar to evidence previously 
considered and rejected by the Board in its August 1981 
decision, namely, the opinion of a private psychiatrist that 
the veteran's schizophrenia started in service and it was 
misdiagnosed as a schizoid personality disorder, it is not 
cumulative or redundant because it corroborates the earlier 
evidence and it is the corroborative nature of the evidence 
that renders the evidence so significant that in connection 
with evidence previously assembled, it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened. 


ORDER

The veteran's claim of service connection for a psychiatric 
disorder is reopened and to this extent only the appeal is 
granted. 


REMAND 

Since the claim is reopened, the claim is to be evaluated on 
the merits, however, before the Board can proceed to a merits 
determination, further procedural and evidentiary development 
is required.  For this reason, the case is remand for the 
following action: 

1.  Ensure compliance with the 
notification requirements of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  
The notice should include what evidence is 
needed to support his claim and what 
evidence VA will obtain and what evidence 
the veteran should furnish, including VA 
assistance in obtaining records not in the 
custody of a Federal Agency, if the 
veteran authorizes release of such 
records. 

2.  Schedule the veteran for a VA 
examination by a board of two 
psychiatrists to clarify the psychiatric 
diagnosis.  The examiners are asked to 
express an opinion as to whether any 
current diagnosis is as likely as not 
etiologically related to the 
symptomatology described in the service 
medical records.  The veteran's file must 
be provided to the examiners for review. 

3.  After the development requested above 
has been completed, adjudicate the claim, 
reviewing all the evidence of record.  If 
the determination remains adverse to the 
veteran, furnish him a supplemental 
statement of the case, summarizing the law 
and evidence not previously covered in the 
statement of the case or the subsequent 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 

